EXHIBIT 10.54
 
 
Registration Rights Agreement
Dated as of October 23, 2009
between
ION Geophysical Corporation
and
BGP Inc., China national Petroleum Corporation
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1.  Certain Definitions
    1  
 
       
Section 2.  Demand Registration
    4  
 
       
Section 3.  Piggyback Registrations
    5  
 
       
Section 4.  S-3 Shelf Registration
    6  
 
       
Section 5.  Suspension Periods
    7  
 
       
Section 6.  Holdback Agreements
    8  
 
       
Section 7.  Registration Procedures
    8  
 
       
Section 8.  Registration Expenses
    11  
 
       
Section 9.  Indemnification
    12  
 
       
Section 10. Securities Act Restrictions
    13  
 
       
Section 11. Transfers of Rights
    13  
 
       
Section 12. Miscellaneous
    14  

-i-



--------------------------------------------------------------------------------



 



          This Registration Rights Agreement (this “Agreement”), is made and
entered into as of October 23, 2009, by and between ION Geophysical
Corporation., a corporation organized under the laws of the State of Delaware
(the “Company”), and BGP Inc., China National Petroleum Corporation, a company
organized under the People’s Republic of China (the “Investor”).
          WHEREAS, the Company and the Investor are parties to a Warrant
Issuance Agreement, dated October 23, 2009 (the “Warrant Issuance Agreement”)
pursuant to which the Investor is issued a warrant (the “Warrant”) to purchase a
certain number of shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”);
          WHEREAS, pursuant to certain arrangements between the Investor and
Bank of China, New York Branch (the “New Lender”), the Investor may receive a
certain number of shares of the Common Stock resulting from the conversion of
certain indebtedness of the Company held by the New Lender; and
          WHEREAS, in connection with the consummation of the transactions
contemplated in connection with the Warrant Issuance Agreement and the provision
of financing by the New Lender to the Company through certain arrangements made
by the Investor (the “Bridge Funding”), the parties desire to enter into this
Agreement in order to create certain registration rights for the Investor as set
forth below.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and other good and valid consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
          Section 1. Certain Definitions.
          In addition to the terms defined elsewhere in this Agreement, the
following terms shall have the following meanings:
          “Affiliate” of any Person means any other Person which directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
          “Agreement” means this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to this Registration Rights Agreement as the
same may be in effect at the time such reference becomes operative.
          “beneficially own” means, with respect to any Person, securities of
which such Person or any of such Person’s Affiliates, directly or indirectly,
has “beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5
of the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (a) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (b) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report). Without limiting the foregoing, a Person
shall be deemed to be the beneficial owner of all Registrable Shares owned of
record by any majority-owned subsidiary of such Person.
          “Bridge Funding” has the meaning set forth in the second Recital
hereto.
          “Common Stock” has the meaning set forth in the first Recital hereto.

 



--------------------------------------------------------------------------------



 



          “Company” has the meaning set forth in the introductory paragraph.
          “Demand Registration” has the meaning set forth in Section 2(a).
          “Demand Registration Statement” has the meaning set forth in
Section 2(a).
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Exercise Shares” means Shares acquired by the Investor upon (i) the
exercise of the Warrant or (i) the conversion of any outstanding amount under
the Bridge Funding into Shares.
          “Form S-3” means a registration statement on Form S-3 under the
Securities Act or such successor forms thereto permitting registration of
securities under the Securities Act.
          “Governmental Entity” means any national, federal, state, municipal,
local, territorial, foreign or other government or any department, commission,
board, bureau, agency, regulatory authority or instrumentality thereof, or any
court, judicial, administrative or arbitral body or public or private tribunal.
          “Holdback Agreement” has the meaning set forth in Section 6.
          “Holdback Period” has the meaning set forth in Section 6.
          “Investor” means the Person named as such in the first paragraph of
this Agreement. References herein to the Investor shall apply to Permitted
Transferees who become Investors pursuant to Section 11, provided that for
purposes of all thresholds and limitations herein, the actions of the Permitted
Transferees shall be aggregated.
          “Minimum Amount” means US$8,000,000.
          “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, incorporated organization,
association, corporation, institution, public benefit corporation, Governmental
Entity or any other entity.
          “Permitted Transferee” means any direct or indirect subsidiary of the
Investor where the Investor beneficially owns at least 80% of the equity
interests (measured by both voting rights and value) of such subsidiary.
          “Piggyback Registration” has the meaning set forth in Section 3(a).
          “Prospectus” means the prospectus or prospectuses (whether preliminary
or final) included in any Registration Statement and relating to Registrable
Shares, as amended or supplemented and including all material incorporated by
reference in such prospectus or prospectuses.
          “Registrable Shares” means, at any time, (i) the Exercise Shares, and
(ii) any securities issued by the Company after the date hereof in respect of
the Exercise Shares by way of a share dividend or share split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization, but excluding (iii) any and all Exercise Shares and other
securities referred to in clauses (i) and (ii) that at any time after the date
hereof (a) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (b) have been sold in a transaction where a
subsequent public distribution of such securities would not require registration
under the Securities Act, (c) are eligible for sale pursuant to Rule 144 under
the Securities Act without limitation thereunder on volume or manner of sale,
(d) are not outstanding or (e) have been transferred to a Person that does not
become an Investor pursuant to Section 11 hereof (or any combination of clauses
(a), (b), (c), (d) and (e)). It is understood and agreed that, once a security
of the kind described in clause (i) or (ii) above becomes a security of the kind
described in clause (iii) above, such security shall cease to be a Registrable
Share for all purposes of this Agreement and the Company’s obligations regarding
Registrable Shares hereunder shall cease to apply with respect to such security.

- 2 -



--------------------------------------------------------------------------------



 



          “Registration Expenses” has the meaning set forth in Section 8(a).
          “Registration Statement” means any registration statement of the
Company which covers any of the Registrable Shares pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.
          “S-3 Shelf Registration” has the meaning set forth in Section 4(a).
          “S-3 Shelf Registration Statement” has the meaning set forth in
Section 4(a).
          “SEC” means the Securities and Exchange Commission or any successor
agency.
          “Securities Act” means the Securities Act of 1933.
          “Shares” means any shares of the Common Stock. If at any time
Registrable Shares include securities of the Company other than Common Stock,
then, when referring to Shares other than Registrable Shares, “Shares” shall
include the class or classes of such other securities of the Company.
          “Shelf Takedown” has the meaning set forth in Section 4(b).
          “Suspension Period” has the meaning set forth in Section 5.
          “Termination Date” means the first date on which there are no
Registrable Shares or there is no Investor.
          “Third Party Holdback Period” means any Holdback Period imposed on the
Investor pursuant to Section 6 in respect of an underwritten offering of Shares
in which (i) the Investor elected not to participate or (ii) the Investor’s
participation was reduced or eliminated pursuant to Section 3(b) or 3(c).
          “underwritten offering” means a registered offering in which
securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public, and “underwritten Shelf
Takedown” means an underwritten offering effected pursuant to an S-3 Shelf
Registration.
          “Warrant” has the meaning set forth in the first Recital hereto.
          In addition to the above definitions, unless the context requires
otherwise:
     (i) any reference to any statute, regulation, rule or form as of any time
shall mean such statute, regulation, rule or form as amended or modified and
shall also include any successor statute, regulation, rule or form from time to
time;
     (ii) “including” shall be construed as inclusive without limitation, in
each case notwithstanding the absence of any express statement to such effect,
or the presence of such express statement in some contexts and not in others;
     (iii) references to “Section” are references to Sections of this Agreement;
     (iv) words such as “herein”, “hereof”, “hereinafter” and “hereby” when used
in this Agreement refer to this Agreement as a whole;
     (v) references to “business day” mean any day except Saturday, Sunday and
any day which shall be a legal holiday or a day on which banking institutions in
the State of New York generally are authorized or required by law or other
governmental action to close; and

- 3 -



--------------------------------------------------------------------------------



 



     (vi) references to “dollars” and “$” mean U.S. dollars.
          “Warrant Issuance Agreement” has the meaning set forth in the first
Recital hereto.
          Section 2. Demand Registration.
          (a) Right to Request Registration. Subject to the provisions hereof,
until the Termination Date, the Investor may at any time request registration
for resale under the Securities Act of all or part of the Registrable Shares
separate from an S-3 Shelf Registration (a “Demand Registration”); provided that
(based on the then-current market prices) the number of Registrable Shares
included in the Demand Registration would, if fully sold, yield gross proceeds
to the Investor of at least the Minimum Amount. Subject to Section 2(d) and
Sections 5 and 7 below, the Company shall (i) file a Registration Statement
registering for resale such number of Registrable Shares as requested to be so
registered pursuant to this Section 2(a) (a “Demand Registration Statement”)
within twenty (20) business days after the Investor’s request therefor and
(ii) if necessary, use best efforts to cause such Demand Registration Statement
to be declared effective by the SEC as soon as practicable thereafter and in any
event within sixty (60) calendar days of the Investor’s request for Demand
Registration. If permitted under the Securities Act, such Registration Statement
shall be one that is automatically effective upon filing.
          (b) Number of Demand Registrations. Subject to the limitations of
Sections 2(a), 2(d) and 4(a), the Investor shall be entitled to request up to
three (3) Demand Registrations in the aggregate under this Agreement (regardless
of the number of Permitted Transferees who may become an Investor pursuant to
Section 11). A Registration Statement shall not count as a permitted Demand
Registration unless and until it has become effective.
          (c) Priority on Demand Registrations. The Company may include Shares
other than Registrable Shares in a Demand Registration for any accounts
(including for the account of the Company) on the terms provided below; and if
such Demand Registration is an underwritten offering, such Shares may be
included only with the consent of the managing underwriters of such offering. If
the managing underwriters of the requested Demand Registration advise the
Company and the Investor requesting such Demand Registration that in their
opinion the number of Shares proposed to be included in the Demand Registration
exceeds the number of Shares which can be sold in such underwritten offering
without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares proposed to be sold in such
underwritten offering), the Company shall include in such Demand Registration
(i) first, the number of Registrable Shares that the Investor proposes to sell,
and (ii) second, the number of Shares proposed to be included therein by any
other Persons (including Shares to be sold for the account of the Company)
allocated among such Persons in such manner as the Company may determine. If the
number of Shares which can be sold is less than the number of Shares proposed to
be registered pursuant to clause (i) above by the Investor, the amount of Shares
to be sold shall be allocated to the Investor.
          (d) Restrictions on Demand Registrations. The Investor shall not be
entitled to request a Demand Registration (i) within three months after the
Investor has sold Shares in a Demand Registration or an underwritten Shelf
Takedown requested pursuant to Section 4(b) or (ii) at any time when the Company
is diligently pursuing a primary or secondary underwritten offering pursuant to
a Piggyback Registration. Notwithstanding the foregoing, the Company shall not
be obligated to proceed with a Demand Registration if the offering to be
effected pursuant to such registration can be effected pursuant to an S-3 Shelf
Registration and the Company, in accordance with Section 4, effects or has
effected an S-3 Shelf Registration pursuant to which such offering can be
effected.
          (e) Underwritten Offerings. The Investor shall be entitled to request
an underwritten offering pursuant to a Demand Registration, but only if the
number of Registrable Shares to be sold in the offering would reasonably be
expected to yield gross proceeds to the Investor of at least the Minimum Amount
(based on then-current market prices) and only if the request is not made within
three months after the Investor has sold Shares in an underwritten offering
pursuant to (i) a Demand Registration or (ii) an S-3 Shelf Registration. If any
of the Registrable Shares covered by a Demand Registration are to be sold in an
underwritten offering, the Company shall have the right to select the managing
underwriter or underwriters to lead the offering.
          (f) Effective Period of Demand Registrations. Upon the date of
effectiveness of any Demand Registration for an underwritten offering and if
such offering is priced promptly on or after such date, the Company

- 4 -



--------------------------------------------------------------------------------



 



shall use reasonable best efforts to keep such Demand Registration Statement
effective for a period equal to sixty (60) days from such date or such shorter
period which shall terminate when all of the Registrable Shares covered by such
Demand Registration have been sold by the Investor. If the Company shall
withdraw any Demand Registration pursuant to Section 5 before such sixty (60)
days end and before all of the Registrable Shares covered by such Demand
Registration have been sold pursuant thereto, the Investor shall be entitled to
a replacement Demand Registration which shall be subject to all of the
provisions of this Agreement. A Demand Registration shall not count against the
limit on the number of such registrations set forth in Section 2(b) if (i) after
the applicable Registration Statement has become effective, such Registration
Statement or the related offer, sale or distribution of Registrable Shares
thereunder becomes the subject of any stop order, injunction or other order or
restriction imposed by the SEC or any other governmental agency or court for any
reason not attributable to the Investor or its Affiliates (other than the
Company and its controlled Affiliates) and such interference is not thereafter
eliminated so as to permit the completion of the contemplated distribution of
Registrable Shares or (ii) in the case of an underwritten offering, the
conditions specified in the related underwriting agreement, if any, are not
satisfied or waived for any reason not attributable to the Investor or its
Affiliates (other than the Company and its controlled Affiliates), and as a
result of any such circumstances described in clause (i) or (ii), less than 75%
of the Registrable Shares covered by the Registration Statement are sold by the
Investor pursuant to such Registration Statement.
          Section 3. Piggyback Registrations.
          (a) Right to Piggyback.
          Whenever prior to the Termination Date the Company proposes to
register any Shares under the Securities Act (other than on a registration
statement on Form S-8, F-8, S-4 or F-4), whether for its own account or for the
account of one or more holders of Shares (other than the Investor), and the form
of registration statement to be used may be used for any registration of
Registrable Shares (a “Piggyback Registration”), the Company shall give written
notice to the Investor of its intention to effect such a registration and,
subject to Sections 3(b) and 3(c), shall include in such registration statement
and in any offering of Shares to be made pursuant to that registration statement
all Registrable Shares with respect to which the Company has received a written
request for inclusion therein from the Investor within ten (10) business days
after the Investor’s receipt of the Company’s notice or, in the case of a
primary offering, such shorter time as is reasonably specified by the Company in
light of the circumstances (provided that only Registrable Shares of the same
class or classes as the Shares being registered may be included). The Company
shall have no obligation to proceed with any Piggyback Registration and may
abandon, terminate and/or withdraw such registration for any reason at any time
prior to the pricing thereof. If the Company or any other Person other than the
Investor proposes to sell Shares in an underwritten offering pursuant to a
registration statement on Form S-3 under the Securities Act, such offering shall
be treated as a primary or secondary underwritten offering pursuant to a
Piggyback Registration.
          (b) Priority on Primary Piggyback Registrations. If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and the Investor (if
the Investor has elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such registration and offering
(i) first, the number of Shares that the Company proposes to sell, and
(ii) second, the number of Shares requested to be included therein by holders of
Shares, including the Investor (if the Investor has elected to include
Registrable Shares in such Piggyback Registration), pro rata among all such
holders on the basis of the number of Shares requested to be included therein by
all such holders or as such holders and the Company may otherwise agree (with
such allocations among different classes of Shares, if more than one are
involved, to be determined by the Company).
          (c) Priority on Secondary Piggyback Registrations. If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Shares other than the Investor, and the managing underwriters advise the
Company that in their opinion the number of Shares proposed to be included in
such registration exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares to be sold in such
offering), then the Company shall include in such registration (i) first, the
number of Shares requested to be included therein by the holder(s) requesting

- 5 -



--------------------------------------------------------------------------------



 



such registration, (ii) second, the number of Shares requested to be included
therein by other holders of Shares including the Investor (if the Investor has
elected to include Registrable Shares in such Piggyback Registration) and
(iii) third, the number of Shares that the Company proposes to sell, pro rata
among such holders on the basis of the number of Shares requested to be included
therein by such holders or as such holders and the Company may otherwise agree
(with allocations among different classes of Shares, if more than one are
involved, to be determined by the Company).
          (d) Selection of Underwriters. If any Piggyback Registration is a
primary or secondary underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to administer any such offering.
          (e) Basis of Participations. The Investor may not sell Registrable
Shares in any offering pursuant to a Piggyback Registration unless it (a) agrees
to sell such Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.
          Section 4. S-3 Shelf Registration.
          (a) Right to Request Registration. Subject to the provisions hereof,
at any time when the Company is eligible to use Form S-3 prior to the
Termination Date, the Investor shall be entitled to request on two (2) occasions
that the Company file a Registration Statement on Form S-3 (or an amendment or
supplement to an existing registration statement on Form S-3) for a public
offering of all or such portion of the Registrable Shares designated by the
Investor pursuant to Rule 415 promulgated under the Securities Act or otherwise
(an “S-3 Shelf Registration”). A request for an S-3 Shelf Registration may not
be made within three months after the Investor has sold Shares in a Demand
Registration or at any time when an S-3 Shelf Registration is in effect or the
Company is diligently pursuing a primary or secondary underwritten offering
pursuant to a registration statement. Upon such request, and subject to
Section 5, the Company shall (i) file a Registration Statement (or any amendment
or supplement thereto) covering the number of shares of Registrable Shares
specified in such request under the Securities Act on Form S-3 (an “S-3 Shelf
Registration Statement”) for public sale in accordance with the method of
disposition specified in such request within twenty (20) business days after the
Investor’s written request therefor and (ii) use best efforts, if necessary, to
cause such S-3 Shelf Registration Statement to become effective as soon as
practicable thereafter and in any event within sixty (60) calendar days of the
Investor’s written request for such S-3 Shelf Registration. If permitted under
the Securities Act (and the rules and regulations thereunder), such Registration
Statement shall be one that becomes automatically effective upon filing. The
right to request an S-3 Shelf Registration may be exercised no more than twice
in the aggregate, regardless of the number of Permitted Transferees who may
become an Investor pursuant to Section 11. If the Investor has used its right to
a S-3 Shelf Registration pursuant to this Section 4 and has exercised fewer than
three Demand Registrations, the Investor may elect a third S-3 Shelf
Registration and, upon such election, the number of Demand Registrations
available to the Investor shall be reduced by one.
          (b) Right to Effect Shelf Takedowns. The Investor shall be entitled,
at any time and from time to time when an S-3 Shelf Registration Statement is
effective and until the Termination Date, to sell such Registrable Shares as are
then registered pursuant to such S-3 Registration Statement (each, a “Shelf
Takedown”), but only upon not less than three (3) business days’ prior written
notice to the Company (if such takedown is to be underwritten). The Investor
shall be entitled to request that a Shelf Takedown shall be an underwritten
offering; provided that (based on the then-current market prices) the number of
Registrable Shares included in each such underwritten Shelf Takedown would
reasonably be expected to yield gross proceeds to the Investor of at least the
Minimum Amount; provided further that the Investor shall not be entitled to
request any underwritten Shelf Takedown (i) within three months after the
Investor has sold Shares in an underwritten offering effected pursuant to a
(x) Demand Registration or (y) S-3 Shelf Registration or (ii) at any time when
the Company is diligently pursuing a primary or secondary underwritten offering
of Shares pursuant to a registration statement. The Investor shall give the
Company prompt written notice of the consummation of each Shelf Takedown
(whether or not underwritten).

- 6 -



--------------------------------------------------------------------------------



 



          (c) Priority on Underwritten Shelf Takedowns. The Company may include
Shares other than Registrable Shares in an underwritten Shelf Takedown for any
accounts on the terms provided below, but only with the consent of the managing
underwriters of such offering and the Investor (such consent not to be
unreasonably withheld). If the managing underwriters of the requested
underwritten Shelf Takedown advise the Company and the Investor that in their
opinion the number of Shares proposed to be included in the underwritten Shelf
Takedown exceeds the number of Shares which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the Shares proposed to be sold in such offering), the Company
shall include in such underwritten Shelf Takedown (i) first, the number of
Shares that the Investor proposes to sell, and (ii) second, the number of Shares
proposed to be included therein by any other Persons (including Shares to be
sold for the account of the Company) allocated among such Persons in such manner
as the Company may determine. If the number of Shares which can be sold is less
than the number of Registrable Shares proposed to be included in the
underwritten Shelf Takedown pursuant to clause (i) above, the amount of Shares
to be so sold shall be allocated to the Investor. The provisions of this
paragraph (c) apply only to a Shelf Takedown that the Investor has requested be
an underwritten offering.
          (d) Selection of Underwriters. If any of the Registrable Shares are to
be sold in an underwritten Shelf Takedown initiated by the Investor, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.
          (e) Effective Period of S-3 Shelf Registrations. The Company shall use
best efforts to keep any S-3 Shelf Registration Statement effective for a period
of 90 days after the later of the following dates (i) the effective date of such
registration statement and (ii) the date on which the applicable holding period
for restricted securities held by an affiliate of the Company pursuant to
Rule 144 under the Securities Act shall have lapsed; provided that such period
shall be extended by the number of days in any Suspension Period commenced
pursuant to Section 5 during such period (as it may be so extended) and by the
number of days in any Third Party Holdback Period commenced during such period
(as it may be so extended). Notwithstanding the foregoing, the Company shall not
be obligated to keep any such registration statement effective, or to permit
Registrable Shares to be registered, offered or sold thereunder, at any time on
or after the Termination Date.
          Section 5. Suspension Periods.
          (a) Suspension Periods. The Company may (i) delay the filing or
effectiveness of a Registration Statement in conjunction with a Demand
Registration or an S-3 Shelf Registration or (ii) prior to the pricing of any
underwritten offering or other offering of Registrable Shares pursuant to a
Demand Registration or an S-3 Shelf Registration, delay such underwritten or
other offering (and, if it so chooses, withdraw any registration statement that
has been filed), but in each case described in clauses (i) and (ii) only if the
Company reasonably determines (x) that proceeding with such an offering would
require the Company to disclose material information that would not otherwise be
required to be disclosed at that time and that the disclosure of such
information at that time would not be in the Company’s best interests, or
(y) that the registration or offering to be delayed would, if not delayed,
materially adversely affect the Company and its subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason. Any period during which the
Company has delayed a filing, an effective date or an offering pursuant to this
Section 5 is herein called a “Suspension Period”. If pursuant to this Section 5
the Company delays or withdraws a Demand Registration or S-3 Shelf Registration
requested by the Investor, the Investor shall be entitled to withdraw such
request and, if it does so, such request shall not count against the limitation
on the number of such registrations set forth in Section 2 or Section 4. The
Company shall provide prompt written notice to the Investor of the commencement
and termination of any Suspension Period (and any withdrawal of a registration
statement pursuant to this Section 5), but shall not be obligated under this
Agreement to disclose the reasons therefor. The Investor shall keep the
existence of each Suspension Period confidential and refrain from making offers
and sales of Registrable Shares (and direct any other Persons making such offers
and sales to refrain from doing so) during each Suspension Period. In no event
(i) may the Company deliver notice of a Suspension Period to the Investor more
than three (3) times in any calendar year and (ii) shall a Suspension Period or
Suspension Periods be in effect for an aggregate of one hundred and eighty
(180) days or more in any calendar year.

- 7 -



--------------------------------------------------------------------------------



 



          (b) Other Lockups. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction binding on the Company in
connection with a prior or pending registration or underwritten offering.
          (c) Warrant Issuance Agreement Restrictions. Nothing in this Agreement
shall affect the restrictions on transfers of Shares in Section 4.3 of the
Warrant Issuance Agreement, which shall apply independently hereof in accordance
with the terms thereof.
          Section 6. Holdback Agreements.
          The restrictions in this Section 6 shall apply for as long as the
Investor is the beneficial owner of any Registrable Shares. If the Company sells
Shares or other securities convertible into or exchangeable for (or otherwise
representing a right to acquire) Shares in a primary underwritten offering
pursuant to any registration statement under the Securities Act (but only if the
Investor is provided its piggyback rights, if any, in accordance with Sections
3(a) and 3(b)), or if any other Person sells Shares in a secondary underwritten
offering pursuant to a Piggyback Registration in accordance with Sections 3(a)
and 3(b), and if the managing underwriters for such offering advise the Company
(in which case the Company promptly shall notify the Investor) that a public
sale or distribution of Shares outside such offering would materially adversely
affect such offering, then, if requested by the Company, the Investor shall
agree, as contemplated in this Section 6, not to (and to cause its
majority-controlled Affiliates not to) sell, transfer, pledge, issue, grant or
otherwise dispose of, directly or indirectly (including by means of any short
sale), or request the registration of, any Registrable Shares (or any securities
of any Person that are convertible into or exchangeable for, or otherwise
represent a right to acquire, any Registrable Shares) for a period (each such
period, a “Holdback Period”) beginning on the tenth (10th)day before the pricing
date for the underwritten offering and extending through the earlier of (i) the
ninetieth (90th)day after such pricing date (subject to customary automatic
extension in the event of the release of earnings results of or material news
relating to the Company) and (ii) such earlier day (if any) as may be designated
for this purpose by the managing underwriters for such offering (each such
agreement of the Investor, a “Holdback Agreement”). Each Holdback Agreement
shall be in writing in form and substance satisfactory to the Company and the
managing underwriters. Notwithstanding the foregoing, the Investor shall not be
obligated to make a Holdback Agreement unless the Company and each selling
shareholder in such offering also execute agreements substantially similar to
such Holdback Agreement. A Holdback Agreement shall not apply to (i) the
exercise of any warrants or options to purchase shares of the Company (provided
that such restrictions shall apply with respect to the securities issuable upon
such exercise) or (ii) any Shares included in the underwritten offering giving
rise to the application of this Section 6.
          Section 7. Registration Procedures.
          (a) Whenever the Investor requests that any Registrable Shares be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practicable as provided herein, the registration
and the sale of such Registrable Shares in accordance with the intended methods
of disposition thereof, and, pursuant thereto, the Company shall, as soon as
practicable as provided herein:
          (i) subject to the other provisions of this Agreement, prepare and
file with the SEC a Registration Statement with respect to such Registrable
Shares and use best efforts to cause such Registration Statement to become
effective (unless it becomes automatically effective upon filing);
          (ii) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the applicable requirements of the Securities
Act and use best efforts to keep such Registration Statement effective for the
relevant period required hereunder, but no longer than is necessary to complete
the distribution of the Shares covered by such Registration Statement, and to
comply with the applicable requirements of the Securities Act with respect to
the disposition of all the Shares covered by such Registration Statement during
such period in accordance with the intended methods of disposition set forth in
such Registration Statement;

- 8 -



--------------------------------------------------------------------------------



 



          (iii) use reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement, or the lifting
of any suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;
          (iv) deliver, without charge, such number of copies of the preliminary
and final Prospectus and any supplement thereto as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Shares of the
Investor covered by such Registration Statement in conformity with the
requirements of the Securities Act;
          (v) use reasonable best efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such U.S.
jurisdictions as the Investor reasonably requests and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided that the Company will not be required to (I) qualify generally to
transact business in any jurisdiction where it would not otherwise be required
to qualify but for this subparagraph (v), (II) subject itself to taxation in any
such jurisdiction or (III) consent to general service of process in any such
jurisdiction);
          (vi) notify the Investor and each distributor of such Registrable
Shares identified by the Investor, at any time when a Prospectus relating
thereto would be required under the Securities Act to be delivered by such
distributor, of the occurrence of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and,
at the request of the Investor, the Company shall use reasonable best efforts to
prepare, as soon as practicable, a supplement or amendment to such Prospectus so
that, as thereafter delivered to any prospective purchasers of such Registrable
Shares, such Prospectus shall not contain an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
          (vii) in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, enter into an underwriting agreement, containing such
provisions (including provisions for indemnification, lockups, opinions of
counsel and comfort letters), and take all such other customary and reasonable
actions as the managing underwriters of such offering may request in order to
facilitate the disposition of such Registrable Shares (including, making members
of senior management of the Company available at reasonable times and places to
participate in “road-shows” that the managing underwriter determines are
necessary to effect the offering);
          (viii) in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, and to the extent not prohibited by applicable law,
(A) make reasonably available, for inspection by the managing underwriters of
such offering and one attorney and accountant acting for such managing
underwriters, pertinent corporate documents and financial and other records of
the Company and its subsidiaries and controlled Affiliates, (B) cause the
Company’s officers and employees to supply information reasonably requested by
such managing underwriters or attorney in connection with such offering,
(C) make the Company’s independent accountants available for any such managing
underwriters’ due diligence and have them provide customary comfort letters to
such underwriters in connection therewith; and (D) cause the Company’s counsel
to furnish customary legal opinions to such underwriters in connection
therewith; provided however that such records and other information shall be
subject to such confidential treatment as is customary for underwriters’ due
diligence reviews;
          (ix) prior to the issuance of such Registrable Shares, cause all such
Registrable Shares to be listed on each primary securities exchange (if any) on
which securities of the same class issued by the Company are then listed,
subject only to the official notice of issuance of such Registrable Shares;

- 9 -



--------------------------------------------------------------------------------



 



          (x) provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Shares pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Shares to be sold, subject to the provisions of Section 11;
          (xi) make generally available to its shareholders a consolidated
earnings statement (which need not be audited) for a period of twelve
(12) months beginning after the effective date of the Registration Statement as
soon as reasonably practicable after the end of such period, which earnings
statement shall satisfy the requirements of an earning statement under Section
11(a) of the Securities Act and Rule 158 thereunder; and
          (xii) promptly notify the Investor and the managing underwriters of
any underwritten offering, if any:
     (1) when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
     (2) of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Investor;
     (3) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
     (4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.
          For the avoidance of doubt, the provisions of clauses (vii), (viii),
(xi) and (xii) of this Section 7(a) shall apply only in respect of an
underwritten offering and only if (based on market prices at the time the
offering is requested by the Investor) the number of Registrable Shares to be
sold in the offering would reasonably be expected to yield gross proceeds to the
Investor of at least the Minimum Amount.
          (b) No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Investor or any
underwriter or other distributor specifically for use therein.
          (c) At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, the Company shall use reasonable best efforts to continuously
maintain in effect the registration statement of Common Stock under Section 12
of the Exchange Act and to use reasonable best efforts to file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, all to the extent required
to enable the Investor to be eligible to sell Registrable Shares (if any)
pursuant to Rule 144 under the Securities Act.
          (d) The Company may require the Investor and each distributor of
Registrable Shares as to which any registration is being effected to furnish to
the Company information regarding such Person and the

- 10 -



--------------------------------------------------------------------------------



 



distribution of such securities as the Company may from time to time reasonably
request in connection with such registration.
          (e) The Investor agrees by having its Common Stock treated as
Registrable Shares hereunder that, upon being advised in writing by the Company
of the occurrence of an event pursuant to Section 7(a)(vi), the Investor will
immediately discontinue (and direct any other Persons making offers and sales of
Registrable Shares to immediately discontinue) offers and sales of Registrable
Shares pursuant to any Registration Statement (other than those pursuant to a
plan that is in effect prior to such time and that complies with Rule 10b5-1 of
the Exchange Act) until it is advised in writing by the Company that the use of
the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 7(a)(vi), and, if so directed by the
Company, the Investor will deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.
          (f) The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus. Neither the Investor nor any other seller of Registrable Shares may
use a free-writing prospectus to offer or sell any such shares without the
Company’s prior written consent.
          (g) It is understood and agreed that any failure of the Company to
file a registration statement or any amendment or supplement thereto or to cause
any such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 4 or 7 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.
          (h) It is further understood and agreed that the Company shall not
have any obligations under this Section 7 at any time on or after the
Termination Date, unless an underwritten offering in which the Investor
participates has been priced but not completed prior to the Termination Date, in
which event the Company’s obligations under this Section 7 shall continue with
respect to such offering until it is so completed (but not more than 60 days
after the commencement of the offering).
          (i) Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to file a Registration Statement or include
Registrable Shares in a Registration Statement unless it has received from the
Investor, at least five (5) days prior to the anticipated filing date of the
Registration Statement, all requested information required to be provided by the
Investor for inclusion therein.
          Section 8. Registration Expenses.
          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, FINRA fees, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares or fees and expenses of counsel and any other advisor
representing any underwriters or other distributors), shall be borne by the
Company. The Investor shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares and shall pay all of
its own costs and expenses, including all fees and expenses of any counsel (and
any other advisers) representing the Investor and any stock transfer taxes.
          (b) The obligation of the Company to bear the expenses described in
Section 8(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided
however that Registration Expenses for any Registration Statement withdrawn
solely at the

- 11 -



--------------------------------------------------------------------------------



 



request of the Investor (unless withdrawn following commencement of a Suspension
Period pursuant to Section 5) shall be borne by the Investor.
          Section 9. Indemnification.
          (a) The Company shall indemnify, to the fullest extent permitted by
law, the Investor and each Person who controls the Investor (within the meaning
of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Investor expressly
for use therein. In connection with an underwritten offering in which the
Investor participates conducted pursuant to a registration effected hereunder,
the Company shall indemnify each participating underwriter and each Person who
controls such underwriter (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the Investor.
          (b) In connection with any Registration Statement in which the
Investor is participating, the Investor shall furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any such Registration Statement or Prospectus, or amendment or supplement
thereto, and shall indemnify, to the fullest extent permitted by law, the
Company, its officers and directors and each Person who controls the Company
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, judgments, costs (including reasonable costs of investigation) and
expenses (including reasonable attorneys’ fees) arising out of or based upon any
untrue or alleged untrue statement of material fact contained in the
Registration Statement or Prospectus, or any amendment or supplement thereto, or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that the same are made in reliance and in
conformity with information furnished in writing to the Company by or on behalf
of the Investor expressly for use therein.
          (c) Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification and (ii) permit such indemnifying Person to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Person. Failure so to notify the indemnifying Person shall not
relieve it from any liability that it may have to an indemnified Person except
to the extent that the indemnifying Person is materially and adversely
prejudiced thereby. The indemnifying Person shall not be subject to any
liability for any settlement made by the indemnified Person without its consent
(but such consent will not be unreasonably withheld). An indemnifying Person who
is entitled to, and elects to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
one local counsel) for all Persons indemnified (hereunder or otherwise) by such
indemnifying Person with respect to such claim (and all other claims arising out
of the same circumstances), unless in the reasonable judgment of any indemnified
Person there may be one or more legal or equitable defenses available to such
indemnified Person which are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case such
maximum number of counsel for all indemnified Persons shall be two rather than
one. If an indemnifying Person is entitled to, and elects to, assume the defense
of a claim, the indemnified Person shall continue to be entitled to participate
in the defense thereof, with counsel of its own choice, but, except as set forth
above, the indemnifying Person shall not be obligated to reimburse the
indemnified Person for the costs thereof. The indemnifying Person shall not
consent to the entry of any judgment or enter into or agree to any settlement
relating to a claim or action for which any indemnified Person would be entitled
to indemnification by any indemnified Person hereunder unless such judgment or
settlement imposes no ongoing obligations on any such indemnified Person and
includes as an unconditional term the giving, by all relevant claimants and
plaintiffs to such indemnified Person, a release, satisfactory in form and
substance to such indemnified Person, from all liabilities in respect of such
claim or action for which such indemnified Person would be entitled to such
indemnification. The indemnifying Person shall not be liable hereunder for any
amount paid or payable or incurred pursuant to or in connection with any
judgment entered or settlement effected with the consent of an indemnified
Person unless the indemnifying Person has also consented to such judgment or
settlement.

- 12 -



--------------------------------------------------------------------------------



 



          (d) The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable Shares
made before the Termination Date or during the period following the Termination
Date referred to in Section 7(h).
          (e) If the indemnification provided for in or pursuant to this
Section 9 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 9(a) or 9(b) hereof had been
available under the circumstances.
          Section 10. Securities Act Restrictions.
          The Registrable Shares are restricted securities under the Securities
Act and may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, the Investor shall not, directly or through others, offer or sell
any Registrable Shares except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available. The Company may impose
stop-transfer instructions with respect to any Registrable Shares that are to be
transferred in contravention of this Agreement. Any certificates representing
the Registrable Shares may bear a legend (and the Company’s share registry may
bear a notation) referencing the restrictions on transfer contained in this
Agreement (and the Warrant Issuance Agreement), until such time as such
securities have ceased to be (or are to be transferred in a manner that results
in their ceasing to be) Registrable Shares. Subject to the provisions of this
Section 10, the Company will replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee, in order to facilitate a lawful transfer or at any
time after such shares cease to be Registrable Shares.
          Section 11. Transfers of Rights.
          (a) If the Investor transfers any rights to a Permitted Transferee in
accordance with the Warrant Issuance Agreement, such Permitted Transferee shall,
together with all other such Permitted Transferees and the Investor, also have
the rights of the Investor under this Agreement, but only if the Permitted
Transferee signs and delivers to the Company a written acknowledgment (in form
and substance satisfactory to the Company) that it has joined with the Investor
and the other Permitted Transferees as a party to this Agreement and has assumed
the rights and obligations of the Investor hereunder with respect to the rights
transferred to it by the Investor. Each such transfer shall be effective when
(but only when) the Permitted Transferee has signed and delivered the written
acknowledgment to the Company. Upon any such effective transfer, the Permitted
Transferee shall automatically have the rights so transferred, and the
Investor’s obligations under this Agreement, and the rights not so transferred,
shall continue; provided that so long as the original Investor (not including
any Permitted Transferee) has any remaining Registrable Shares, the right to
request Demand Registrations and Shelf Registrations shall be held only by the
original Investor (and not any Permitted Transferees) and under no circumstances
shall the Company be required to provide (i) more than three (3) Demand
Registrations and (ii) more than two (2) Shelf Registration (or three (3) in the
event the Investor elects to exchange one of its Demand Rights for a Shelf
Registration). Notwithstanding any other provision of this Agreement, no Person
who acquires securities transferred in violation of this Agreement or the
Warrant Issuance Agreement, or who acquires securities that are not or upon
acquisition cease to be Registrable

- 13 -



--------------------------------------------------------------------------------



 



Shares, shall have any rights under this Agreement with respect to such
securities, and such securities shall not have the benefits afforded hereunder
to Registrable Shares.
          Section 12. Miscellaneous.
          (a) Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
If to the Company:
ION Geophysical Corporation
2105 CityWest Blvd. Suite 400
Houston, Texas 77042-2839
United States of America
Attention: Mr. David L. Roland
Facsimile: (+001-281) 879 3600
If to the Investor:
BGP Inc., China National Petroleum Corporation
No. 189, West Fanyang Street,
Zhou Zhou 072751, Hebei
People’s Republic of China
Attention: Mr. Yueliang Guo
Facsimile: (+86-10) 8120 1636
with a copy to:
Sullivan & Cromwell LLP
28th Floor
Nine Queen’s Road Central
Hong Kong
Attention: Chun Wei
Facsimile: (+852) 2522 2280
          (b) No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
          (c) Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or
(ii) an assignment by Investor to a Permitted Transferee in accordance with the
terms hereof.
          (d) No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor (and any Permitted Transferee

- 14 -



--------------------------------------------------------------------------------



 



to which an assignment is made in accordance with this Agreement), any benefits,
rights, or remedies (except as specified in Section 9 hereof).
          (e) This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflict of
laws principles thereof.
     (i) Each of the parties hereto agrees all disputes arising among the
parties in connection with the Transaction Documents, or the breach,
termination, interpretation or validity thereof, shall be finally settled by the
Hong Kong International Arbitration Centre (the “HKIAC”) pursuant to UNCITRAL
Rules with the Company, on the one hand, being entitled to designate one
arbitrator, and with the Investor, on the other hand, being entitled to
designate one arbitrator, while the third arbitrator will be selected by
agreement between the two designated arbitrators or, failing such agreement,
within 10 calendar days of initial consultation between the two arbitrators, by
the HKIAC pursuant to its arbitration rules. If any party fails to designate its
arbitrator within 20 calendar days after the designation of the first of the
three arbitrators, the HKIAC shall have the authority to designate any person
whose interests are neutral to the parties as the second of the three
arbitrators. The arbitration shall be conducted in English. To the extent
consistent with UNCITRAL Rules, each of the parties hereto shall cooperate with
the others in provision of information during any discovery process relating to
arbitrations in connection with the Transaction Documents. The parties hereto
further agree that, to the extent consistent with UNCITRAL Rules, the parties
shall be entitled to seek temporary and permanent injunctive relief from the
arbitrators without the necessity of proving actual damages and without posting
a bond or other security.
     (ii) Each of the parties hereto agrees that notice may be served upon such
party at the address and in the manner set forth for such party in
Section 12(a).
     (iii) To the extent permitted by applicable laws, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.
          (f) Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (including by e-mail or facsimile) and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.
          (g) Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.
          (h) Captions. The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement.
          (i) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
          (j) Additional Registration Rights. The Company agrees that it shall
not grant any registration rights to any third party (i) unless such rights are
expressly made subject to the rights of the Investor in a manner

- 15 -



--------------------------------------------------------------------------------



 



consistent with this Agreement or (ii) if such registration rights are senior
to, or take priority over, the registration rights granted to the Investor under
this Agreement.
          (k) Amendments. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Company and the Investor.
[Remainder of page intentionally left blank]

- 16 -



--------------------------------------------------------------------------------



 



In Witness Whereof, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

            ION GEOPHYSICAL CORPORATION
      By:   /s/ David L. Roland         Name:   David L. Roland        Title:  
Senior Vice President, General Counsel and Corporate Secretary     

            BGP INC., CHINA NATIONAL PETROLEUM CORPORATION
      By:   /s/ Wang Tiejun         Name:   Wang Tiejun        Title:  
President     

